IN THE SUPREME COURT OF THE STATE OF DELAWARE

WARREN SMALL, §
§ No. 565, 2015
Defendant Below, §
Appellant, §
§
v. § Court Below—Superior Court
§ of the State of Delaware,
STATE OF DELAWARE, § in and for New Castle County
§ Cr. ID 1209020733
Plaintiff Below, §
Appellee. §

Submitted: November 2, 2015
Decided: December 4, 2015

Before VALIHURA, VAUGHN, and SEITZ, Justices.

m

This 41.1 day of December 2015, upon consideration of the notice to show
cause and the appellant’s response, it appears to the Court that:

(1) The appellant, Warren Small, ﬁled his notice of appeal on October 19,
2015 from a Superior Court order, dated October 2, 2015, which denied Small’s
motion for a copy of a preliminary hearing transcript. The Clerk of this Court
issued a notice to Small directing him to show cause why his appeal should not be
dismissed based on this Court’s lack of jurisdiction to hear an interlocutory appeal

in a criminal case.

(2) Small ﬁled a response to the notice to show cause. Small’s response
does not address the interlocutory nature of the Superior Court’s ruling and instead

argues the merits of his request for transcripts at State expense.

(3) Under the Delaware Constitution, this Court may only review a ﬁnal

’ud ment in a criminal case. The Su erior Court’s denial of transcri ts is not a
J

ﬁnal order.2 As a result, this Court does not have jurisdiction to review this

appeal.3

NOW, THEREFORE, IT IS ORDERED that the within appeal is

DISMISSED.